                   Case 19-12122-MFW             Doc 1574        Filed 09/15/20       Page 1 of 8




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                    )
    In re:                                                          ) Chapter 11
                                                                    )
    FOREVER 21, INC., et al.,1                                      ) Case No. 19-12122 (MFW)
                                                                    )
                                        Debtors.                    ) (Jointly Administered)
                                                                    )

     SECOND2 AMENDED3 NOTICE OF AGENDA ON MATTERS SCHEDULED FOR
    TELEPHONIC HEARING ON SEPTEMBER 16, 2020, AT 11:30 A.M. (PREVAILING
         EASTERN TIME) BEFORE THE HONORABLE MARY F. WALRATH

           This hearing will be held telephonically and by video. All parties wishing to
         appear must do so telephonically by contacting COURTCALL, LLC at 866-582-
         6878 no later than Sept. 15, 2020, at 12:00 p.m. to sign up. Additionally, anyone
          wishing to appear by Zoom is invited to use the link below. All parties that will
                  be arguing or testifying must appear by Zoom and CourtCall.


             PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING
               WILL BE MUTED AND THE ONLY AUDIO WILL BE THROUGH
                                   COURTCALL.


                                       Topic: Forever 21, 19-12122
                     Time: Sept. 16, 2020 11:30 AM Eastern Time (US and Canada)


                                           Join ZoomGov Meeting
                               https://debuscourts.zoomgov.com/j/1605095254


                                            Meeting ID: 160 509 5254
                                               Passcode: 222694



1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21
             International Holdings, Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings,
             LLC (4224); Forever 21 Retail, Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC
             (6928). The location of the Debtors’ service address is: 3880 N. Mission Road, Los Angeles, California
             90031.
2
             Amended items noted in bold.
3
             Amended solely to reflect the correct hearing time.

                                                           1
DOCS_DE:230594.3 28709/001
               Case 19-12122-MFW             Doc 1574     Filed 09/15/20    Page 2 of 8




I.      ADJOURNED MATTER

        1.       Stay Motion. Jowharah Hameed-Bolden and Ali Conrad O’Brien’s Motion for
                 Relief from the Automatic Stay [Filed: 5/29/20] (Docket No. 1333)

                 Response/Objection Deadline: June 12, 2020 at 4:00 p.m. (ET). Extended for the
                 Debtors to October 7, 2020 at 4:00 p.m. (ET).

                 Responses/Objections Received: None at this time.

                 Related Documents: None at this time.

                 Status: This matter is adjourned to October 14, 2020 at 11:30 a.m. (ET).

II.     RESOLVED MATTER

        2.       Removal Extension Motion. Debtors' Third Motion for Entry of an Order (I)
                 Further Enlarging the Period Within Which the Debtors May Remove Actions and
                 (II) Granting Related Relief [Filed 8/21/20] (Docket No. 1515)

                 Response/Objection Deadline: September 4, 2020 at 4:00 p.m. (ET).

                 Responses/Objections Received: None.

                 Related Documents:

                     i.      Certification of No Objection Regarding Debtors' Third Motion for Entry
                             of an Order (I) Further Enlarging the Period Within Which the Debtors
                             May Remove Actions and (II) Granting Related Relief [Filed 9/10/20]
                             (Docket No. 1557)

                    ii.      Order (I) Further Enlarging the Period Within Which the Debtors May
                             Remove Actions and (II) Granting Related Relief [Filed 9/10/20] (Docket
                             No. 1558)

                 Status: An Order has been entered on this matter. No hearing is needed.


III.    UNCONTESTED FEE APPLICATIONS

        3.       Deloitte First Interim. First Interim Fee Application of Deloitte Tax LLP for
                 Compensation for Services Rendered and Reimbursement for Expenses Incurred as
                 Tax Services Provider to the Debtors for the Period September 29, 2019 through
                 December 31, 2019 [Filed: 8/19/20] (Docket No. 1508)

                 Response/Objection Deadline: September 9, 2020 at 4:00 p.m. (ET).


                                                     2
DOCS_DE:230594.3 28709/001
               Case 19-12122-MFW             Doc 1574     Filed 09/15/20     Page 3 of 8




                 Responses/Objections Received: Informal comments received from the Fee
                 Examiner.

                 Related Documents:
                     i.      First Monthly Fee Application of Deloitte Tax LLP for Compensation for
                             Services Rendered and Reimbursement for Expenses Incurred as Tax
                             Services Provider to the Debtors for the Period September 29, 2019
                             through October 31, 2019 [Filed: 4/3/20] (Docket No. 1122)
                    ii.      [Revised] Monthly Fee Application of Deloitte Tax LLP for
                             Compensation for Services Rendered and Reimbursement for Expenses
                             Incurred as Tax Services Provider to the Debtors for the Period September
                             29, 2019 through October 31, 2019 [Filed: 4/7/20] (Docket No. 1143)
                   iii.      Certificate of No Objection (No Order Required) Regarding [Revised]
                             Monthly Fee Application of Deloitte Tax LLP for Compensation for
                             Services Rendered and Reimbursement for Expenses Incurred as Tax
                             Services Provider to the Debtors for the Period September 29, 2019
                             through October 31, 2019 [Filed: 4/29/20] (Docket No. 1251)
                   iv.       Combined Second Monthly Fee Application of Deloitte Tax LLP for
                             Compensation for Services Rendered and Reimbursement for Expenses
                             Incurred as Tax Services Provider to the Debtors for the Period from
                             November 1, 2019 through December 31, 2019 [Filed: 4/27/20] (Docket
                             No. 1241)
                    v.       Certificate of No Objection (No Order Required) Regarding Combined
                             Second Monthly Fee Application of Deloitte Tax LLP for Compensation
                             for Services Rendered and Reimbursement for Expenses Incurred as Tax
                             Services Provider to the Debtors for the Period from November 1, 2019
                             through December 31, 2019 [Filed: 5/19/20] (Docket No. 1299)
                   vi.       Order (I) Authorizing (A) the Immediate Payment of Certain Outstanding
                             and Uncontested Fees of Deloitte Tax LLP Incurred as Tax Services
                             Providers to the Debtors for the Period from January 1, 2020 through
                             April 30, 2020 and (B) the Payment of Compensation for Services
                             Rendered and Reimbursement of Expenses Incurred by Deloitte Tax LLP
                             from May 1, 2020 Onwards Pursuant to and Solely to the Extent
                             Authorized by the Interim Compensation Order and (II) Granting Related
                             Relief [Filed: 8/19/20] (Docket No. 1505)


                 Status: This matter is going forward. The informal comments of the Fee
                         Examiner have been resolved.




                                                      3
DOCS_DE:230594.3 28709/001
               Case 19-12122-MFW             Doc 1574     Filed 09/15/20   Page 4 of 8




        4.       Deloitte Second Interim. Second Interim Fee Application of Deloitte Tax LLP for
                 Compensation for Services Rendered and Reimbursement for Expenses Incurred as
                 Tax Services Provider to the Debtors for the period January 1, 2020 through March
                 31, 2020 [Filed: 8/19/20] (Docket No. 1509)

                 Response/Objection Deadline: September 9, 2020 at 4:00 p.m. (ET).

                 Responses/Objections Received: Informal comments received from the Fee
                 Examiner.

                 Related Documents:
                     i.      Combined Third Monthly Fee Application of Deloitte Tax LLP for
                             Compensation for Services Rendered and Reimbursement for Expenses
                             Incurred as Tax Services Provider to the Debtors for the Period from
                             January 1, 2020 through March 31, 2020 [Filed 6/19/20] (Docket No.
                             1375)
                    ii.      Certificate of No Objection (No Order Required) Regarding Combined
                             Third Monthly Fee Application of Deloitte Tax LLP for Compensation for
                             Services Rendered and Reimbursement for Expenses Incurred as Tax
                             Services Provider to the Debtors for the Period from January 1, 2020
                             through March 31, 2020 [Filed 7/13/20] (Docket No. 1427)
                   iii.      Order (I) Authorizing (A) the Immediate Payment of Certain Outstanding
                             and Uncontested Fees of Deloitte Tax LLP Incurred as Tax Services
                             Providers to the Debtors for the Period from January 1, 2020 through
                             April 30, 2020 and (B) the Payment of Compensation for Services
                             Rendered and Reimbursement of Expenses Incurred by Deloitte Tax LLP
                             from May 1, 2020 Onwards Pursuant to and Solely to the Extent
                             Authorized by the Interim Compensation Order and (II) Granting Related
                             Relief [Filed 8/19/20] (Docket No. 1505)


                 Status: This matter is going forward. The informal comments of the Fee
                         Examiner have been resolved.

IV.     CONTESTED MATTER GOING FORWARD

        5.       Conversion Motion. United States Trustee’s Motion for an Order, Pursuant to 11
                 U.S.C. § 1112(b), Converting the Debtors’ Chapter 11 Cases to Cases under
                 Chapter 7 of the Bankruptcy Code [Filed: 8/19/20] (Docket No. 1511)

                 Response/Objection Deadline: September 4, 2020 at 4:00 p.m. (ET). Extended for
                 the Debtors to September 6, 2020 at 12:00 p.m. (ET).



                                                     4
DOCS_DE:230594.3 28709/001
               Case 19-12122-MFW             Doc 1574     Filed 09/15/20    Page 5 of 8




                 Responses Received:

                     i.      Response of Kenneth Wu to Motion to Convert [Filed: 8/31/20] (Docket
                             No. 1527)
                    ii.      Limited Joinder to Motion to Convert Chapter 11 Case to a Case Under
                             Chapter 7 Filed by WeiHai ShangShan Imp. & Exp. Co., Ltd.; Only Star
                             (Ningbo) Co., Ltd.; Regentex Apparel Limited; V & E Accessories Inc.;
                             Hongkong Olive Fashion Co., Limited; LIFU Enterprises Corp.; RGB Imp.
                             & Exp. Tra. [Filed: 9/1/20] (Docket No. 1529)
                   iii.      Objection to the U.S. Trustee's Motion for Order, Converting the Debtors'
                             Chapter 11 Cases to Cases Under Chapter 7 of the Bankruptcy Code Filed
                             by Nantong D&J Fashion Co., Ltd. [Filed: 9/4/20] (Docket No. 1532)
                   iv.       Objection to the U.S. Trustee's Motion for an Order, Converting the
                             Debtors' Chapter 11 Cases to Cases under Chapter 7 of the Bankruptcy Code
                             Filed by CFH Fashion Inc. [Filed: 9/4/20] (Docket No. 1534)
                    v.       Objection to the U.S. Trustee's Motion for an Order, Converting the
                             Debtors' Chaper 11 Cases to Cases Under Chapter 7 of the Bankruptcy Code
                             Filed by C&D Garments [Filed: 9/4/20] (Docket No. 1535)
                   vi.       Objection to the U.S. Trustee's Motion for an Order, Converting the
                             Debtors' Chapter 11 Cases to Cases under Chapter 7 of the Bankruptcy Code
                             Filed by C&C Nantong Cathay Clothing Co., Ltd. [Filed: 9/4/20] (Docket
                             No. 1536)
                  vii.       Debtors' Opposition to the United States Trustee's Motion for an Order,
                             Pursuant to 11 U.S.C. 1112(B), Converting the Debtors' Chapter 11 Cases
                             to Cases Under Chapter 7 of the Bankruptcy Code [Filed: 9/6/20] (Docket
                             No. 1540)
                 viii.       Kukdong Corp’s Opposition to the United States Trustee’s Motion for an
                             Order, Pursuant to 11 U.S.C. § 1112(b), Converting the Debtors’ Chapter
                             11 Cases to Cases under Chapter 7 of the Bankruptcy Code [Filed: 9/9/20]
                             (Docket No. 1543)
                   ix.       Kisoo K. Trading Inc.’s Opposition to the United States Trustee’s Motion
                             for an Order, Pursuant to 11 U.S.C. § 1112(b), Converting the Debtors’
                             Chapter 11 Cases to Cases under Chapter 7 of the Bankruptcy Code [Filed:
                             9/9/20] (Docket No. 1544)
                    x.       In Kyung Apparel Co., Ltd’s Opposition to the United States Trustee’s
                             Motion for an Order, Pursuant to 11 U.S.C. § 1112(b), Converting the
                             Debtors’ Chapter 11 Cases to Cases under Chapter 7 of the Bankruptcy
                             Code [Filed: 9/9/20] (Docket No. 1545)
                   xi.       KNF International Co., Ltd’s Opposition to the United States Trustee’s

                                                     5
DOCS_DE:230594.3 28709/001
               Case 19-12122-MFW              Doc 1574     Filed 09/15/20     Page 6 of 8




                             Motion for an Order, Pursuant to 11 U.S.C. § 1112(b), Converting the
                             Debtors’ Chapter 11 Cases to Cases under Chapter 7 of the Bankruptcy
                             Code [Filed: 9/9/20] (Docket No. 1546)
                  xii.       Leukon Inc.’s Opposition to the United States Trustee’s Motion for an
                             Order, Pursuant to 11 U.S.C. § 1112(b), Converting the Debtors’ Chapter
                             11 Cases to Cases under Chapter 7 of the Bankruptcy Code [Filed: 9/9/20]
                             (Docket No. 1547)
                 xiii.       Tarae Co., Ltd’s Opposition to the United States Trustee’s Motion for an
                             Order, Pursuant to 11 U.S.C. § 1112(b), Converting the Debtors’ Chapter
                             11 Cases to Cases under Chapter 7 of the Bankruptcy Code [Filed: 9/9/20]
                             (Docket No. 1548)
                 xiv.        Intec Ltd’s Opposition to the United States Trustee’s Motion for an Order,
                             Pursuant to 11 U.S.C. § 1112(b), Converting the Debtors’ Chapter 11 Cases
                             to Cases under Chapter 7 of the Bankruptcy Code [Filed: 9/9/20] (Docket
                             No. 1549)
                  xv.        U-Knits Inc.’s Opposition to the United States Trustee’s Motion for an
                             Order, Pursuant to 11 U.S.C. § 1112(b), Converting the Debtors’ Chapter
                             11 Cases to Cases under Chapter 7 of the Bankruptcy Code [Filed: 9/9/20]
                             (Docket No. 1550)
                 xvi.        Marjo Apparel Co., Ltd’s Opposition to the United States Trustee’s Motion
                             for an Order, Pursuant to 11 U.S.C. § 1112(b), Converting the Debtors’
                             Chapter 11 Cases to Cases under Chapter 7 of the Bankruptcy Code [Filed:
                             9/9/20] (Docket No. 1551)
                 xvii.       Tabitha Apparel Co., Ltd’s Opposition to the United States Trustee’s
                             Motion for an Order, Pursuant to 11 U.S.C. § 1112(b), Converting the
                             Debtors’ Chapter 11 Cases to Cases under Chapter 7 of the Bankruptcy
                             Code [Filed: 9/9/20] (Docket No. 1552)
                xviii.       B-Heim Corp’s Opposition to the United States Trustee’s Motion for an
                             Order, Pursuant to 11 U.S.C. § 1112(b), Converting the Debtors’ Chapter
                             11 Cases to Cases under Chapter 7 of the Bankruptcy Code [Filed: 9/9/20]
                             (Docket No. 1553)
                 xix.        Dongsuh International Co., Ltd’s Opposition to the United States Trustee’s
                             Motion for an Order, Pursuant to 11 U.S.C. § 1112(b), Converting the
                             Debtors’ Chapter 11 Cases to Cases under Chapter 7 of the Bankruptcy
                             Code [Filed: 9/9/20] (Docket No. 1554)
                  xx.        Joinder to Debtors' Opposition to United States Trustee's Motion to Convert
                             the Chapter 11 Cases to Cases Under Chapter 7 of the Bankruptcy Code
                             Filed by Official Committee of Unsecured Creditors of Forever 21, Inc., et
                             al. [Filed: 9/10/20] (Docket No. 1564)




                                                      6
DOCS_DE:230594.3 28709/001
               Case 19-12122-MFW             Doc 1574      Filed 09/15/20       Page 7 of 8




                 Related Documents:

                    i.       Notice of Filing Joint Exhibit List in Connection with the United States
                             Trustee’s Motion for an Order, Pursuant to 11 U.S.C. § 1112(B),
                             Converting the Debtors’ Chapter 11 Cases to Cases Under Chapter 7
                             of the Bankruptcy Code [Filed: 9/14/20] (Docket No. 1573)


                 Reply Deadline: September 11, 2020 at 4:00 p.m. (ET).

                 Reply:

                    i.       U.S. Trustee's Omnibus Reply to the Objections to the U.S. Trustees Motion
                             for an Order Pursuant to 11 U.S.C. § 1112(b), Converting the Debtors
                             Chapter 11 Cases to Cases under Chapter 7 of the Bankruptcy Code [Filed:
                             9/11/20] (Docket No. 1569)


                 Status: This matter will be going forward. The Movant intends to call the Karen E.
                         Starr, Bankruptcy Analyst, Office of the United States Trustee and tender
                         Ms. Starr’s affidavit as her direct testimony. The Debtors intend to call
                         Jonathan Goulding, Managing Director, Alvarez & Marsal North America,
                         LLC, the Debtors’ Chief Restructuring Officer, as a witness. Mr. Goulding
                         is located in Los Angeles. A joint exhibit list has been filed with the
                         Court.


                                [Remainder of page intentionally left blank.]




                                                      7
DOCS_DE:230594.3 28709/001
               Case 19-12122-MFW     Doc 1574    Filed 09/15/20    Page 8 of 8




Dated: September 15, 2020          /s/ James E. O’Neill
Wilmington, Delaware               Laura Davis Jones (DE Bar No. 2436)
                                   James E. O’Neill (DE Bar No. 4042)
                                   Timothy P. Cairns (DE Bar No. 4228)
                                   PACHULSKI STANG ZIEHL & JONES LLP
                                   919 North Market Street, 17th Floor
                                   P.O. Box 8705
                                   Wilmington, Delaware 19899-8705 (Courier 19801)
                                   Telephone: (302) 652-4100
                                   Facsimile:     (302) 652-4400
                                   Email:         ljones@pszjlaw.com
                                                  joneill@pszjlaw.com
                                                  tcairns@pszjlaw.com

                                   -and-

                                   Joshua A. Sussberg, P.C. (admitted pro hac vice)
                                   Aparna Yenamandra (admitted pro hac vice)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   601 Lexington Avenue
                                   New York, New York 10022
                                   Telephone: (212) 446-4800
                                   Facsimile:    (212) 446-4900

                                   -and-

                                   Anup Sathy, P.C. (admitted pro hac vice)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   300 North LaSalle Street
                                   Chicago, Illinois 60654
                                   Telephone: (312) 862-2000
                                   Facsimile:     (312) 862-2200

                                   Co-Counsel for the Debtors and Debtors in Possession




                                             8
DOCS_DE:230594.3 28709/001
